Citation Nr: 1817674	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

[The issue of the Veteran's entitlement to a powered mobility device, such as a powered wheelchair or scooter, is addressed in a separate decision under docket number 13-13 899.]


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In November 2017, the Board requested an opinion from a Veterans Health Administration (VHA) specialist with regard to this claim.  The requested opinion was received in February 2018.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's erectile dysfunction developed secondary to his service-connected status post-operative fracture, right trimalar area of face.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a).

The Veteran is currently service connected for the following disabilities: status post-operative fracture, right trimalar area of face; traumatic brain injury; and migraine headaches.  In November 2015, the Veteran's representative asserted that the Veteran's erectile dysfunction was caused by a service-connected disability and/or the medication gabapentin, which VA prescribed to treat his service-connected facial nerve injury (status post-operative fracture, right trimalar area of face).  See October 2015 VA examination report.

In February 2018, a VHA specialist opined that it is at least as likely as not that his erectile dysfunction was caused by gabapentin.  According to the specialist, there is reasonable support in the literature and in clinical practice for a link between sexual dysfunction and anti-epileptic medications that are also used for neuropathic pain, and gabapentin is among these medications.  Additional case reports indicate that doses as low as 300mg may cause erectile dysfunction symptoms.

In light of the foregoing, the Board finds that service connection should be granted for erectile dysfunction.


ORDER

Service connection for erectile dysfunction is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


